Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and comments, received September 27, 2022, have been fully considered by the examiner.  The following is a complete response to the September 27, 2022 communication.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (8,317,783) in view of the teaching of Condie et al (9,095,350).
	Cao et al provide an electrosurgical generator comprising a measurement circuit (42 – Figure 3) coupled to a control circuit (i.e. processor 50) configured to reference an impedance angle of tissue during an interrogation phase (col. 3, lines 50-60, for example).  The control circuit is in communication with the energy source and is configured to generate a therapeutic (i.e. ablation) signal for the treatment of tissue (col. 13, lines 1-10, for example).  The measured impedance angle is compared with an angle threshold to control the delivery of ablative energy based on the sensed impedance angle (col. 16, lines 25-57, for example).  While Cao et al disclose various conditions to indicate tissue contact (e.g. ‘no contact’ and ‘contact’), there is no express disclosure of terminating the delivery of therapeutic energy in response to a particular threshold indicative of contact.  The contact measurement procedure is performed throughout the pre and therapeutic procedure, and indication of level of contact throughout the procedure is provided to the user.  It is intuitive that such information of the degree of contact would be used to control the delivery of therapeutic energy (e.g. one would not want to deliver therapeutic treatment energy when there is insufficient tissue contact).  The examiner maintains that one of ordinary skill in the art would obviously recognize that it would not be prudent to deliver treatment energy when there is an inappropriate amount of contact with the target tissue, and controllers to automatically control, or terminate, the delivery of energy based on sensed tissue contact are generally known.
	To that end, attention is directed to Condie who utilize impedance measurements to determine tissue contact with a treatment electrode, and specifically teach that it is known to terminate the delivery of therapeutic energy when the impedance level exceeds a threshold indicative of tissue contact (col. 9, line 59 to col. 10, line 6, for example).
	To have provided the Cao et al system with a controller which automatically terminates the delivery of therapeutic energy when the measured reference impedance angle is greater than an angle threshold to prevent the delivery of energy when there is insufficient tissue contact would have been an obvious consideration for one of ordinary skill in the art since Condie fairly teaches such an automatic termination of energy delivery based on sensed tissue contact.  It is noted that Cao et al measure the reference impedance angle and expressly disclose that a larger angle (i.e. 0 degrees) is indicative of no tissue contact and a lesser angle (i.e. negative) is indicative of tissue contact.  Cao et al further disclose several different threshold levels to indicate the specific degree of contact.
	Regarding claim 2, the measured impedance angle is a difference between the voltage and current measured across tissue (col. 16, lines 58-65, for example).  Regarding claim 3, Cao et al provide for multiple different thresholds (Table 1, col. 16, for example) and a display (col. 12, lines 10-20) is used to generate a condition of the degree of contact.  Any of the display indicators (e.g. ‘no contact’) may be deemed an “error notification signal’ since the electrode is desirably in contact with tissue for treatment.  Regarding claim 4, an error notification (e.g. “excessive contact”) is provided to indicate the presence of a foreign body.  Regarding claim 5, Table 1 indicates different threshold levels that are used to reduce the energy delivery (i.e. turn off the energy) if an undesirable range is detected.  As addressed above, Condie discloses a controller to control the amount of energy delivered to the electrodes based on the sensed contact as well as terminating the delivery of energy beyond a specific threshold (columns 9 and 10).  Regarding claim 6, Table 1 again indicates several thresholds that are used to turn on and off the delivery of therapeutic (i.e. ablation) energy based on an impedance angle being less than a desired threshold, and Condie discloses controlling the delivery of energy (or the termination of energy delivery) based on sensed thresholds..  Regarding claim 7, the user is notified via a display various conditions including an open circuit (i.e. no contact).  Regarding claim 8, Cao et al teach the sensing or “pinging” signal may be provided at regular intervals, which would inherently require a timer to produce the signal after a designated time lapse.  See, for example, column 4, lines 41-50.  Regarding claims 9 and 10, the examiner maintains that the specific measured angles and the thresholds would be obvious determinations for one of ordinary skill in the art.
	Regarding claim 11, Cao provides a generator comprising a measurement circuit coupled to a control circuit as addressed with respect to claim 1 above.  Cao provides a control circuit to control the delivery of energy, but fails to expressly disclose the automatic control and/or termination of energy delivery based on the sensed thresholds of the measured impedance angle.  The measurement of impedance angles and the determination of a reference impedance angle by Cao has been addressed previously.  Cao provides several different thresholds to detect various different conditions, such as no tissue contact, too much contact (e.g. conductive foreign body) and tissue contact.  As addressed above, Condie specifically disclose a controller that controls the amount of energy that is delivered to the treatment electrode based on sensed tissue contact, and also terminates the delivery of energy if the sensed parameter exceeds a threshold (columns 9 and 10).  To have provided the Cao generator with a controller that automatically controls the delivery of energy, or terminates the delivery of energy, based on the sensed tissue contact would have been an obvious means to automate the energy delivery in view of the teaching of Condie.
	Regarding claims 12 and 13, see discussion of claims 2 and 3 above.  Regarding claim 14, the examiner maintains that contact of a surgical tool, clip or staple would necessarily affect the measured impedance angle and would obviously be discernible by the user.  Regarding claims 15-18, see discussion of claims 5-8 above.  
	Regarding claims 19 and 20, the method of operating the Cao system, as modified by the teaching of Condie, is fully disclosed in the references and would be intuitive to the structure described.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the same single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, applicant argues that there is no controller in Cao that would terminate the delivery of energy in response to a threshold being exceeded.  The Condie reference is now cited as teaching the specific controller that automatically terminates the delivery of energy in response to a signal indicating improper tissue contact for the treatment device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Orszulak et al (7,282,049) discloses another electrosurgical generator that monitors impedance to determine tissue contact and automatically terminates the delivery of energy in response to the impedance exceeding a threshold value.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/November 29, 2022